In this case we are required to interpret chapter 29, S. L. 1933. In so doing, it is our duty to ascertain, if possible, and give effect to, the legislative intent. Case v. Pinnick (1939) 186 Okla. 217, 97 P.2d 58. We are not concerned with its wisdom.
I am convinced that the majority opinion is contrary to two settled rules of statutory construction: (1) That an exception should be strictly construed, and its operation extended no further than its language warrants, all doubts being resolved in favor of the general provision rather than the exception, and its operation should be restricted to the paragraph or section in which it is contained, unless a contrary intent clearly appears (59 C. J. 1092; Lewis' Sutherland Stat. Const. § 345; Hudson v. Hopkins [1919] 75 Okla. 260, 183 P. 507; Leader Printing Co. v. Nicholas [1897] 6 Okla. 302, 50 P. 1001; Hopkins v. United States [C. C. A. 1916] 235 F. 95); and (2) that the Workmen's Compensation Law is remedial and should be liberally construed in favor of the injured employee and his dependents, for whose benefit the law was enacted. 71 C. J. 351; Mobley v. Brown (1931) 151 Okla. 167, 2 P.2d 1034; Hensley v. Oklahoma Union Ry. Co. (1921) 81 Okla. 224, 197 P. 488.
The act under consideration was passed at the next session of the Legislature after this court, in Rounds v. State Industrial Commission (1932) 157 Okla. 145, 11 P.2d 479, held that under the Workmen's Compensation Law then in force compensation awards did not survive the death of the injured employee. It amends sections 13365, 13367, and 13372, O. S. 1931, and is too long to insert verbatim herein. Section 1 adds *Page 685 
to 13372 the following: "* * * Provided, however, that an award made to a claimant under the provisions of this chapter shall, in case of death of claimant, be payable to and for the benefit of the persons following: * * * (naming them)." The language is general and no exception of "other cases" awards is made. The section clearly refers to, and provides for the survival of, all awards.
Section 2 contains three paragraphs, and amends section 13365, which dealt solely with the method of payment of awards. The first two sentences of section 2 deal generally with procedure and apply to all hearings, while the remainder of the paragraph, commencing with the sentence in which the exception is contained, refers to method of payment of awards for specific injuries. The second paragraph of section 2 also provides for the method of payment of awards, including awards under the "other cases" provision. The third paragraph provides for making awards after the death of the injured employee, and its language, like that of section 1, is general, and clearly refers to all awards.
The exception in the first paragraph of section 2 is by the majority opinion in effect carried back into and construed to qualify section 1 of the act, in violation of the rules of statutory construction above stated. Construed in accordance with those rules, its operation would be restricted to the elimination of "other cases" awards from the second portion of the first paragraph of section 2, so that the manner of their payment may be dealt with in the second paragraph of that section. Thus construed, section 2 deals with its subject matter in an orderly and constructve way. The exception cannot apply to the first part of the first paragraph of section 2, nor can it apply to the second and third paragraphs therein, but it applies solely to the last part of the first paragraph. I find no language in the act from which an intent to so extend the office of the exception may be reasonably inferred. Certainly such intent is not clearly expressed as required by the rule relating to exceptions. Knowledge of the settled principles of statutory interpretation is imputed to the Legislature, and it must be presumed that the act was enacted with a view to its interpretation according to such principles. 25 R. C. L. 956.
I think the majority opinion defeats the intent of the Legislature. The authorities it relies upon do not support it. It is inconceivable that the Legislature intended to provide that an award for a broken arm would survive, but that an award for a broken back would not.
I therefore dissent.
Mr. Justice RILEY concurs in this dissent.